--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT

This Note Purchase Agreement (this “Agreement”), dated as of February ___, 2008
(the “Closing Date”) by and between World of Tea Inc., a Nevada corporation (the
“Company”) and each of those persons and entities, severally and not jointly,
whose names are set forth on Schedule I hereto (which persons and entities are
hereinafter collectively referred to as “Lenders” and each individually as a
“Lender”).

W I T N E S S E T H:

WHEREAS, subject to the terms and conditions of this Agreement, the Company has
agreed to sell and issue to each Lender, and each Lender has agreed to purchase
from the Company, promissory notes (collectively, the “Notes”) of the Company in
the principal amount set forth opposite such Lender’s name on Schedule II
hereto.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:

1.

Deliveries.  

(a)

On the closing date, each Lender shall deliver to the Company payment in the
amount set forth opposite such Lender’s name on Schedule I hereto by delivery of
a certified check payable to the Company or by wire transfer to the account of
the Company.

(b)

On the closing date, the Company shall deliver to each Lender a Note in
substantially the form attached hereto as Exhibit A in the principal amount set
forth opposite such Lender’s name on Schedule I hereto.

2.

Representations and Warranties of the Company.  The Company hereby represents
and warrants to each Lender as follows:

(a)

Organization and Standing.  The Company is a corporation duly organized and
validly existing under, and by virtue of, the laws of the State of Nevada and is
in good standing under such laws.  The Company is duly qualified to conduct
business as a foreign corporation and is in good standing in each jurisdiction
wherein the nature of its activities or properties owned or lease makes such
qualification necessary, except where failure to be so qualified would not have
a material adverse effect on the Company. The Company has the requisite
corporate power to own and operate its properties and assets, and to carry on
its business as presently conducted and as proposed to be conducted and to enter
into and perform this Agreement, the Notes, and each other document, agreement
or instrument entered into by it in connection with this Agreement or the Notes.

(b)

No Conflict.  This Agreement does not: (i) conflict with any provision of the
Company’s Articles of Incorporation or Bylaws, both as amended to date; or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture, patent, patent license or instrument to which the Company is a party;
or (iii) result in a violation of any federal, state, local or foreign law,
rule, regulation, order, judgment or decree (including Federal and state
securities laws and regulations) applicable to the Company or by which any
property or asset of the Company is bound or affected.

--------------------------------------------------------------------------------



(c)

Authorization.  The execution, delivery and performance of this Agreement by the
Company has been duly authorized by all requisite corporate action and
constitutes the valid and binding obligations of the Company enforceable in
accordance with its terms, subject as to enforcement of remedies to applicable
bankruptcy, insolvency, reorganization, or similar laws relating to or affecting
the enforcement of creditors’ rights.  

(d)

Capitalization.  The authorized capital stock of the Company consists of
100,000,000 shares of common stock, par value $0.001 per share, of which
84,825,000 shares of Common Stock are issued and outstanding, and 5,000,000
shares of preferred stock, par value $.001, none of which are outstanding.

(e)

No Undisclosed Liabilities.  The Company has no material liabilities or
obligations not disclosed to Lenders.

(f)

Issuance.  The Notes will be duly and validly issued when issued, sold and
delivered at the closing in accordance with the terms of this Agreement.

3.

Representations and Warranties of Lender.  Each Lender, with respect to itself
only, represents and warrants to the Company as of the closing date that:

(a)

All actions on the part of such Lender for the authorization, execution,
delivery and performance by such Lender of this Agreement have been taken, and
this Agreement constitutes a valid and binding obligation of such Lender,
enforceable in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, or similar laws relating to or affecting
the enforcement of creditors’ rights.

(b)

Such Lender is acquiring the Notes for investment for such Lender’s own account
and not with a view to, or for resale in connection with, any distribution. Such
Lender understands that the Notes to be acquired have not been registered under
the Securities Act of 1933, as amended (the “Act”), by reason of a specific
exemption from the registration provisions of the Act which depends upon, among
other things, the bona fide nature of the investment intent as expressed herein.

(c)

Such Lender is an accredited investor, as defined in Rule 501 promulgated under
the Act.

(d)

Such Lender is experienced in evaluating and investing in securities of
companies similarly situated to the Company, and acknowledges that such Lender
is able to fend for itself, can bear the economic risk of an investment in the
Notes, and has such knowledge and experience in financial or business matters
that such Lender is capable of evaluating the merits and risks of the investment
in the Notes.

--------------------------------------------------------------------------------



(e)

Such Lender believes it has received all the information such Lender considers
necessary or appropriate for deciding whether to purchase the Notes. Such Lender
has had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Notes and the
business, properties, prospects and financial condition of the Company.

(f)

Such Lender acknowledges that the Notes must be held indefinitely unless
subsequently registered under the Act or unless an exemption from such
registration is available. Such Lender is aware of the provisions of Rule 144
promulgated under the Act which permits limited resale of securities purchased
in a private placement subject to the satisfaction of certain conditions,
including, unless such Lender is an affiliate of the Company, among other
things, the availability of certain current public information about the
Company, the resale occurring not less than one year after a party has purchased
and paid for the securities to be sold, the sale being through a “broker’s
transaction” or in transactions directly with a “market maker,” and the number
of shares being sold during any three-month period not exceeding specified
limitations.

4.

Legends.  Any certificate representing the Note issued pursuant to the terms
hereof shall have endorsed thereon a legend substantially as follows:

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE NOTE UNDER SAID ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

5.

General Provisions.

(a)

Governing Law; Jurisdiction.  THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAWS.  COMPANY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE
FEDERAL OR STATE COURT LOCATED IN NEW YORK, NEW YORK, WITH RESPECT TO ANY CLAIM
OR CONTROVERSY RELATED TO THE ENFORCEMENT OR INTERPRETATION OF THIS NOTE.

(b)

Notices.  Any notice or other communication required or permitted to be given
hereunder shall be in writing by mail, facsimile or personal delivery and shall
be effective upon actual receipt of such notice.  The addresses for such
communications shall be as set forth below until notice is received that any
such address or contact information has been changed:

If to the Company:

World of Tea, Inc.

c/o BroadWebAsia, Inc.

9255 Sunset Blvd, Suite 1010

West Hollywood, CA 90069

Attn: James Iacabucci

If to a Lender, to such address set forth opposite such Lender’s name of
Schedule I.

--------------------------------------------------------------------------------



(c)

Entire Agreement.  Except as otherwise provided herein, this Agreement, the Note
and the other documents delivered pursuant hereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof.

(d)

Amendment.  This Agreement may only be amended, waived, discharged or terminated
by a written instrument signed by the party against whom enforcement of any such
amendment, waiver, discharge or termination is sought.

(e)

Successors and Assigns.  This Agreement and the Note may be transferred or
assigned by Lender in whole or in part, in Lender’s sole and absolute
discretion.  Except as otherwise expressly provided in this Agreement, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, assigns, heirs, executors and administrators of the parties
hereto.

(f)

Severability.  In case any provision of this Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

(g)

Titles and Subtitles.  The titles of the Sections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

(h)

Expenses.  The Company and Lender shall each bear their own expenses incurred
with respect to this transaction.

(i)

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall be deemed to
constitute one instrument.

(j)

Counsel.  All parties hereto have been represented by counsel, and no inference
shall be drawn in favor of or against any party by virtue of the fact that such
party’s counsel was or was not the principal draftsman of this Agreement.  The
Company and Lenders each have agreed that they have requested that Haynes and
Boone, LLP (“Counsel”) assist in documenting the terms of the agreement of the
parties contained in this Agreement and related agreements. The parties
acknowledge that Counsel has previously represented Lenders and currently is
counsel to Company in connection with the Transaction and related matters, and
may continue to represent each of the parties. Each of the parties has been
provided the opportunity to be represented by counsel of its choice and has been
encouraged by Counsel to seek separate representation to the extent that it
deems such desirable, but the absence of such shall not be asserted as a basis
for the enforceability or interpretation of any of the terms or provisions of
this Agreement, or as a reason to seek disqualification of Counsel in any
controversy or proceeding.    

[Signature Pages Follow]

--------------------------------------------------------------------------------




[COMPANY SIGNATURE PAGES TO NOTE PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

WORLD OF TEA, INC.

By:_________________________________
    Name:
    Title:

--------------------------------------------------------------------------------




[LENDERS SIGNATURE PAGES TO NOTE PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

_________________________________


_________________________________


_________________________________


_________________________________


--------------------------------------------------------------------------------